DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the nanoemulsions of Claims 3, 4, 7, 15-18, 21, 24, 26, 27, 29, 33, 37-40, 44, 49-51, and 57 (Group II) in the reply filed on 15 March 2022 is acknowledged.
The Examiner further acknowledges applicant’s election of the compound of “Formula 71” as the species representative of the cation of the nanoemulsion, and the compound of “Formula 36” as the species representative of the anion of the nanoemulsion (shown below).

    PNG
    media_image1.png
    70
    373
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    71
    178
    media_image2.png
    Greyscale


Priority
The instant application is a National Stage entry of International application PCT/US2019/031773 filed 10 May 2019, which claims the benefit of provisional US applications 62/670,637 filed 11 May 2018, and 62/736,201 filed 25 May 2018

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Stephen Barone on 25 April 2022.
The application has been amended as follows: 
IN THE CLAIMS:
Claims 1-4, 7, 15-18, and 27:	Have been CANCELLED.
Claim 29:	The phrase “or wherein the ionic liquid comprises dication and anions characterized by the formulas: 
    PNG
    media_image3.png
    246
    696
    media_image3.png
    Greyscale
” has been DELETED.
Claim 35:	Has been CANCELLED.
Claim 39, Line 10:	Following the phrase “at least partially hydrophobic character;” the phrase ---wherein the dication is a compound of Formula 71 
    PNG
    media_image1.png
    70
    373
    media_image1.png
    Greyscale
;--- has been INSERTED.
Claim 40, Line 12:	Following the phrase “partially hydrophobic character;” the phrase ---wherein the dication is a compound of Formula 71 
    PNG
    media_image1.png
    70
    373
    media_image1.png
    Greyscale
;--- has been INSERTED.
Claims 83 and 84:	Have been CANCELLED.

Allowable Subject Matter
Claims 21, 24, 26, 29, 33, 37-40, 44, 49-51, 55, and 57 are allowed.
The following is an examiner’s statement of reasons for allowance: As amended, the nanoemulsions of the instant application require the inclusion of the dication described by applicants as the compound 71 (
    PNG
    media_image1.png
    70
    373
    media_image1.png
    Greyscale
).  While this compound had previously been known as an enzyme inhibitor, see B.A. Hemsworth, The Pharmacological Actions of Some Polymethylene-Bis-(Hydroxyethyl)-Dimethyl-Ammonium Compounds on Cholinergic Transmission, 35 Eur. J Pharmacol. 127 (1976), its use as a component of a nanoemulsion was, prior to applicants own work, both unknown and not something the skilled artisan at the time of the instant application would have considered a reasonable or prudent course of action.  On this basis, the claims directed to nanoemulsions requiring the inclusion of a dication of “Formula 71” are considered free of the art and, in the absence of any question concerning the utility, description, enablement, or objective metes and bounds of the invention claimed, ALLOWABLE.
Claim 39 is directed to an allowable product.  Pursuant to the procedures set forth in MPEP § 821.04(b), claim 80, directed to the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined, fully examined for patentability under 37 CFR 1.104, and found to be ALLOWABLE owing to the fact that it requires all the limitations of an allowed claim.  
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between groups II and III as set forth in the Office action mailed on 16 November 2021 is hereby withdrawn.  In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M BASQUILL whose telephone number is (571)270-5862. The examiner can normally be reached Monday through Thursday, 5:30 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on (571) 272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN M BASQUILL/Primary Examiner, Art Unit 1613